 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10
            ROBERT ALBERT, an individual                       CASE NO. 2:19-CV-00510 RAJ-
11                                                             MLP

12                                  Plaintiff,                 MODEL STIPULATED
                                                               PROTECTIVE ORDER
13              v.
            LABORATORY CORPORATION OF
14          AMERICA, a Delaware Corporation,
15                                  Defendant.
16
     1.     PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties hereby
19
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
20
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
     protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to confidential
23
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
24
     confidential information under seal.
25

26
 1 2.       “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3 produced or otherwise exchanged: information regarding Defendant’s customers, including

 4 services provided to customers, contracts with customers, and any other information related to

 5 Defendant’s customer relationships; information relating Defendant’s business practices and

 6 growth strategies, including mergers and acquisitions; Defendant’s organizational charts and

 7 documents relating to Defendant’s territorial structure; plaintiff’s medical records; sensitive

 8 information regarding non-party individuals; any other information agreed upon by the parties
 9 during the course of litigation.

10 3.       SCOPE

11          The protections conferred by this agreement cover not only confidential material (as

12 defined above), but also (1) any information copied or extracted from confidential material; (2) all

13 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

14 conversations, or presentations by parties or their counsel that might reveal confidential material.

15          However, the protections conferred by this agreement do not cover information that is in

16 the public domain or becomes part of the public domain through trial or otherwise.

17 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

18          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

19 or produced by another party or by a non-party in connection with this case only for prosecuting,

20 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

21 categories of persons and under the conditions described in this agreement. Nothing in this

22 agreement shall be construed to limit in any way any party’s or non-party’s use of its own

23 confidential material, nor shall it affect any person’s or entity’s subsequent waiver of its own prior

24 designation with respect to its own confidential material.

25

26
 1          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2 by the court or permitted in writing by the designating party, a receiving party may disclose any

 3 confidential material only to:

 4                 (a)     the receiving party’s counsel of record in this action, as well as employees

 5 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                 (b)     the officers, directors, and employees (including in house counsel) of the

 7 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 8 agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9 designated;

10                 (c)     experts and consultants to whom disclosure is reasonably necessary for this
11 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12                 (d)     the court, court personnel, and court reporters and their staff;
13                 (e)     copy or imaging services retained by counsel to assist in the duplication of
14 confidential material, provided that counsel for the party retaining the copy or imaging service

15 instructs the service not to disclose any confidential material to third parties and to immediately

16 return all originals and copies of any confidential material;

17                 (f)     during their depositions, witnesses in the action to whom disclosure is
18 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

19 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

20 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

21 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

22 under this agreement;

23                 (g)     the author or recipient of a document containing the information or a

24 custodian or other person who otherwise possessed or knew the information;

25                 (h)     mediators engaged by the parties;

26
 1                  (i)     electronic discovery vendors reasonably necessary for the review, storage,

 2 and conversion of ESI;

 3                  (j)     any other person, only upon order of the Court or with the written consent

 4 of the party producing the confidential material.

 5          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 6 referencing such material in court filings, the filing party shall confer with the designating party,

 7 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 8 remove the confidential designation, whether the document can be redacted, or whether a motion
 9 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

10 designating party must identify the basis for sealing the specific confidential information at issue,

11 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

12 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

13 the standards that will be applied when a party seeks permission from the court to file material

14 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

15 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

16 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

17 the strong presumption of public access to the Court’s files.

18 5.       DESIGNATING PROTECTED MATERIAL

19          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

20 or non-party that designates information or items for protection under this agreement must take

21 care to limit any such designation to specific material that qualifies under the appropriate

22 standards. The designating party must designate for protection only those parts of material,

23 documents, items, or oral or written communications that qualify, so that other portions of the

24 material, documents, items, or communications for which protection is not warranted are not swept

25 unjustifiably within the ambit of this agreement.

26
 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 4 and burdens on other parties) expose the designating party to sanctions.

 5          If it comes to a designating party’s attention that information or items that it designated for

 6 protection do not qualify for protection, the designating party must promptly notify all other parties

 7 that it is withdrawing the mistaken designation.

 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this
 9 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10 ordered, disclosure or discovery material that qualifies for protection under this agreement must

11 be clearly so designated before or when the material is disclosed or produced.

12                  (a)     Information in documentary form: (e.g., paper or electronic documents and

13 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

14 the designating party must affix the word “CONFIDENTIAL” to each page that contains

15 confidential material. If only a portion or portions of the material on a page qualifies for protection,

16 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

17 markings in the margins).

18                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

19 and any participating non-parties must identify on the record, during the deposition or other pretrial

20 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

21 after reviewing the transcript. Any party or non-party may, within 30 days after receiving the

22 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

23 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

24 at trial, the issue should be addressed during the pre-trial conference.

25                  (c)     Other tangible items: the producing party must affix in a prominent place

26 on the exterior of the container or containers in which the information or item is stored the word
 1 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2 the producing party, to the extent practicable, shall identify the protected portion(s).

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4 designate qualified information or items does not, standing alone, waive the designating party’s

 5 right to secure protection under this agreement for such material. Upon timely correction of a

 6 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 7 in accordance with the provisions of this agreement.

 8 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13 challenge a confidentiality designation by electing not to mount a challenge promptly after the

14 original designation is disclosed.

15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

16 regarding confidential designations without court involvement. Any motion regarding confidential

17 designations or for a protective order must include a certification, in the motion or in a declaration

18 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

19 affected parties in an effort to resolve the dispute without court action. The certification must list

20 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

21 to-face meeting or a telephone conference.

22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

23 intervention, the designating party may file and serve a motion to retain confidentiality under Local

24 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

25 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

26 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 1 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 2 the material in question as confidential until the court rules on the challenge.

 3 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 4 LITIGATION

 5          If a party is served with a subpoena or a court order issued in other litigation that compels

 6 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 7 must:

 8                 (a)     promptly notify the designating party in writing and include a copy of the
 9 subpoena or court order;

10                 (b)     promptly notify in writing the party who caused the subpoena or order to
11 issue in the other litigation that some or all of the material covered by the subpoena or order is

12 subject to this agreement. Such notification shall include a copy of this agreement; and

13                 (c)     cooperate with respect to all reasonable procedures sought to be pursued by
14 the designating party whose confidential material may be affected.

15 8.       SECURITY OF PROTECTED MATERIAL

16          Any person in possession of another party's confidential material shall exercise the same

17 care with regard to the storage, custody, or use of such confidential material as they would

18 apply to their own material of the same or comparable sensitivity. A receiving party must take

19 reasonable precautions to protect confidential material from loss, misuse and unauthorized

20 access, disclosure, alteration and destruction.

21 9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

23 material to any person or in any circumstance not authorized under this agreement, the receiving

24 party must immediately (a) notify in writing the designating party of the unauthorized disclosures

25 within three (3) business days of the receiving party’s discovery of the breach and cooperate with

26 the producing party or law enforcement in investigating any such security incident, (b) use its best
 1 efforts to retrieve all unauthorized copies of the protected material and to ensure that no further or

 2 greater unauthorized disclosure and/or use thereof is made, (c) inform the person or persons to

 3 whom unauthorized disclosures were made of all the terms of this agreement, and (d) request that

 4 such person or persons execute the “Acknowledgment and Agreement to Be Bound” that is

 5 attached hereto as Exhibit A.

 6          Unauthorized or inadvertent disclosure does not change the status of the confidential

 7 material or waive the right to hold the disclosed confidential materials as protected by this

 8 agreement.
 9 10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10 MATERIAL

11          If, in connection with this litigation, a party discloses or makes available information later

12 identified to be subject to a claim of attorney-client privilege or work-product protection, whether

13 the disclosure was inadvertent or otherwise, such disclosure shall not constitute or be deemed a

14 waiver or forfeiture of any claim of privilege or work-product protection with respect to the

15 privileged or work-product information or its subject matter in this case or in any other federal or

16 state proceeding, unless the producing party attempts affirmatively to use any such information in

17 any motion, pleading or otherwise in this case.

18          This Paragraph 10 shall constitute an order pursuant to Fed. R. Evid. 502(d) and shall be

19 interpreted to provide the maximum protection allowed by Fed. R. Evid. 502(d). Nothing

20 contained herein is intended to or shall serve to limit a party’s right to conduct a review of

21 documents or information for privilege or work product before producing them to opposing parties.

22          When a producing party gives notice to receiving parties that certain inadvertently

23 produced material is subject to a claim of privilege or other protection, the obligations of the

24 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

25 11.      NON TERMINATION, JURISDICTION AND RETURN OF DOCUMENTS

26
 1          Within 60 days after the termination of this action, including all appeals, each receiving

 2 party must return all confidential material to the producing party, including all copies, extracts and

 3 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction

 4 and certification of such destruction.

 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 6 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 8 product, even if such materials contain confidential material.
 9          The confidentiality obligations imposed by this agreement shall remain in effect until a
10 designating party agrees otherwise in writing or a court orders otherwise.

11          Each of the parties hereto shall be entitled to seek modification of this agreement by
12 application to the Court on notice to the other parties hereto.

13          A party needing relief from the provisions of this agreement may, if agreement between or
14 among the parties cannot be reached, seek appropriate relief from the Court upon notice to the

15 other parties.

16          This Court shall retain jurisdiction over all persons subject to this agreement to the extent
17 necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

18 thereof.

19

20                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

21 Dated this 24th day of September, 2019.

22

23

24

25

26
       HKM EMPLOYMENT ATTORNEYS LLP                      SEBRIS BUSTO JAMES
 1     /s/ Jason A. Rittereiser                          /s/ Jeffery A. James
 2     Jason A. Rittereiser, WSBA No. 43628              Jeffery A. James, WSBA #18277
       Donald W. Heyrich, WSBA No. 23091                 14205 SE 36th Street, Suite 325
 3     Daniel Kalish, WSBA No. 35815                     Bellevue, Washington 98006
       Rachel M. Emens, WSBA No. 49047                   Telephone: (425) 454-4223
 4     Henry Brudney, WSBA No. 52602                     jaj@sebrisbusto.com
       600 Stewart Street, Suite 901                     jrossiter@sebrisbusto.com
 5
       Seattle, WA 98101
 6     Telephone: (206) 838-2504                         Attorneys for Defendant LabCorp
       Facsimile: (206) 260-3055                         KELLEY DRYE & WARREN LLP
 7     Email:        jrittereiser@hkm.com                /s/ Robert I. Steiner
                     dheyrich@hkm.com                    Robert I. Steiner, Pro Hac Vice
 8                   dkalish@hkm.com                     Steven R. Nevolis, Pro Hac Vice
                     remens@hkm.com                      101 Park Avenue
 9
                     hbrudney@hkm.com                    New York, NY 10178
10                                                       Tel: (212) 808-7800
                                                         rsteiner@kelleydrye.com
11                                                       snevolis@kelleydrye.com
     Attorneys for Plaintiff Robert Albert
12                                                       Attorneys for Defendant LabCorp
13

14

15           PURSUANT TO STIPULATION, IT IS SO ORDERED
16           IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
17 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

18 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

19 documents, including the attorney-client privilege, attorney work-product protection, or any other

20 privilege or protection recognized by law.

21

22 DATED: September 25, 2019

23

24
                                                         A
25                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
26
 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Robert Albert v. Laboratory Corporation of America, 2:19-CV-00510 RAJ-MLP. I

 8 agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9 understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
